Title: To Thomas Jefferson from Peregrine Williamson, 25 June 1808
From: Williamson, Peregrine
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Baltimore June 25th. 08.
                  
                  Your favour of the 21 Came safe to hand requesting a new Supply of Pens but previous to its reception I had disposed of all but about a half a dozen and therfore could not send the number You mentioned but I shall not forget to select a half a dozen more out of the next number that is made and to send them on in due time—You have truly observed (notwithstanding You clean them) that the constant use for 6 or 7 hours every day very soon begins to injure them. and that the points begin to be corroded & become ragged & the slit rusts itself open. You have sent 3 to give me an idea what You mean one of which is yet good with a little sharpening which I send You with the rest—but altho we have two much reason to urge those objections to the Steel Pen in concequence of its susceptibility of corrosion & rust, Yet I believe their is no metal that would eaven be a substitute for it haveing tried them. eaven Silver or Gold which I think is proof against either of those inconveniencies not excepted—for I have discovered that it is the points of the pen (which I might say is the pen itself for all the rest would be useless without it) that begin first to become worn apart & that not somuch from the corrosion as from its action on the paper that I have worn the points quite blunt so as to loose its harestroke intirely and yet the other parts to be apararntly intire. You say that you have sometimes but rarely Succeaded in Smoothing the points on a hone. I expect (if posseable) to be down to Washington Shortly and I Should be happy in takeing the pleasure to Show You the precise method to sharpen your pens as it might save You some trouble
                  
                     P, Williamson 
                     
                  
               